Citation Nr: 0830787	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-38 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cystocele.   
 
2.  Entitlement to an initial higher (compensable) rating for 
a rectovaginal fistula.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran apparently had active service from July 1979 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision that 
granted service connection and a noncompensable rating for a 
rectovaginal fistula, effective February 1, 2003.  By this 
decision, the RO also denied service connection for residuals 
of a hysterectomy and for a cystocele.  

An October 2005 RO decision granted service connection for 
residuals of a hysterectomy and assigned a temporary total 
convalescence rating (38 C.F.R. § 4.30) from March 10, 2003 
to June 30, 2003 and a 30 percent rating from July 1, 2003.  
Therefore, that issue is also no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

As to the veteran's claim for service connection for a 
cystocele, the Board observes that her service medical 
records do not specifically show complaints, findings, or 
diagnoses of a cystocele.  Such records do indicate that the 
veteran was treated for genitourinary problems, including 
numerous urinary tract infections throughout her period of 
service.  

Post-service treatment records show treatment for disorders 
including a cystocele.  For example, a March 2003 discharge 
summary from Walter Reed Army Medical Center, approximately 
five weeks after the veteran's separation from service, 
related discharge diagnoses that included a cystocele.  The 
March 2003 operative report also indicated postoperative 
diagnoses including an enterocele.  The operative report 
noted that an examination under anesthesia revealed that the 
veteran had a grade 1 to 2 anterior central cystocele with 
excellent lateral sulci support.  

A July 2004 examination report for VA purposes noted, as to 
conclusions, that the veteran had chronic cystitis with clear 
urine and that the anal mucosa was partially everted.  The 
examiner did not specifically address whether the veteran had 
a cystocele or the etiology of any such disorder.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder, as to her claim for service 
connection for a cystocele.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

As to the veteran's claim for an initial higher (compensable) 
rating for a rectovaginal fistula, the Board observes that 
she was last afforded a examination for VA purposes in July 
2004 (noted above).  The veteran reported that from time to 
time, after a few hours walking, she had bowel and stool 
emergencies (voiding problems).  She stated that she had no 
pain except when she urinated (kind of a spasm), but had 
bladder control problems.  She indicated that her urinary 
flow was slow in the beginning and would then become normal.  
It was noted that she was not taking medication.  As noted 
above, the conclusions were chronic cystitis with clear urine 
and anal mucosa that was partially everted.  

The Board observes that the examiner did not specifically 
address the frequency of the veteran's fecal leakage as 
necessary for properly evaluating the veteran under 38 C.F.R. 
§ 4.116, Diagnostic Code 7624.  

Additionally, the Board notes that in May 2007 statement, the 
veteran reported several recent instances of incontinence.  
The veteran also submitted lay statements from friends 
referring to instances where she had fecal incontinence.  

An April 2007 report from Landstuhl Regional Medical Center 
noted that the veteran complained of frequent episodes of 
incontinence to liquid and solid stools, especially with 
activity.  She indicated that it was particularly troubling 
to her that she was often unaware that she had an episode of 
incontinence.  The diagnosis was rectal incontinence.  

The Board observes that the veteran has not been afforded an 
examination as to her rectovaginal fistula in over four years 
and, as noted above, the July 2004 examination did not 
specifically address the schedular criteria necessary for 
properly evaluating the veteran.  Further, the record clearly 
raises a question as to the current severity of the veteran's 
service-connected rectovaginal fistula.  The veteran's 
representative has also requested a remand for a new 
examination.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Prior to the examinations, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Further, the Board notes that subsequent to the issuance of 
the October 2005 supplemental statement of the case, 
additional medical evidence (the April 2007 report from 
Landstuhl Regional Medical Center), was forwarded directly to 
the Board from the RO and was never considered by the RO.  
The veteran has not submitted a waiver with regard to initial 
RO consideration of this record.  Thus, the case will be 
remanded to allow for initial consideration of the evidence 
and for a supplemental statement of the case.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated her for 
a cystocele and for a rectovaginal fistula 
since May 2003.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of her 
claimed cystocele.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on a review of the 
claims file, examination of the veteran, 
and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any currently diagnosed cystocele is 
etiologically related to the veteran's 
period of service.  

3.  Schedule the veteran for a VA 
examination to determine the severity of 
her service-connected rectovaginal 
fistula.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms necessary for rating 
the veteran's rectovaginal fistula should 
be reported in detail.  The examination 
should comply with the AMIE protocol.  
The examiner should specifically comment 
as to whether the veteran has fecal 
leakage and, if so, the frequency of any 
such fecal leakage (i.e., less than once 
a week; one to three times per week; four 
or more times a week, but less than 
daily, etc.).  The examiner should also 
state whether the veteran requires the 
wearing of a pad.  

4.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a cystocele and entitlement 
to an initial higher (compensable) rating 
for a rectovaginal fistula.  If the claims 
are denied, issue a supplemental statement 
of the case, which takes into account all 
evidence submitted since the last 
supplemental statement of the case 
(including evidence submitted directly to 
the Board), to the veteran and her 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

	(CONTINUED ON NEXT PAGE)

 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


